Citation Nr: 0900115	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO. 05-34 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
40 percent for the service-connected residuals of a stroke, 
manifested by right leg weakness.

2. Entitlement to an initial disability rating in excess of 
10 percent for the service-connected residuals of a stroke, 
manifested by aphasia.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from April 1943 to December 1945. 
From November 29, 1944 through May 7, 1945, he was a prisoner 
of war of the German government. His awards and decorations 
include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The veteran 
and his wife testified at a January 2006 RO hearing. This 
matter was previously before the Board and was remanded in 
January 2008.


FINDINGS OF FACT

1. The veteran's service-connected residuals of a stroke, 
manifested by right leg weakness, are productive of slight 
weakness in the hip flexors, exaggerated reflexes in the 
right lower extremity, a slow gait with a slight shuffle, and 
decreased sensation in the right lower extremity with no 
evidence of lower extremity muscle atrophy, objective 
evidence of foot drop, or use of an assistive device for 
ambulation.

2. The veteran's service-connected residuals of a stroke, 
manifested by aphasia, are productive of some facial 
asymmetry and subjective complaints of trouble with words 
with an intact tenth cranial nerve, normal speech and 
language function, good gag response, and normal sensory and 
cerebellar examination.




CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial disability 
rating in excess of 40 percent for the service-connected 
residuals of a stroke, manifested by right leg weakness, have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.14, 4.124a, Diagnostic Code 8520 (2008).

2. The criteria for entitlement to an initial disability 
rating in excess of 10 percent for the service-connected 
residuals of a stroke, manifested by aphasia, have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 
4.124a, Diagnostic Code 8210 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

This appeal arises from the veteran's disagreement with the 
disability rating assigned following the grant of service 
connection. Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). Thus, no additional 
discussion of the duty to notify is required.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, VA treatment records, 
private treatment records, and multiple VA examination 
reports. The Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with the claims.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

The veteran's residuals of a stroke are rated under 
Diagnostic Codes 8007 and 8520 for embolism of brain vessels 
and paralysis of sciatic nerve and Diagnostic Code 8210 for 
paralysis of tenth (pneumogastric vagus) cranial nerve. 

Diagnostic Code 8007 addresses an embolism of the brain 
vessels. This code provides a 100 percent rating for the 
vascular conditions for six months, and then a minimum rating 
of 10 percent thereafter for any residuals. 38 C.F.R. § 
4.124a, Diagnostic Code 8007. Neurological conditions and 
their residuals are to be rated in proportion of the 
impairment of motor, sensory or mental function.

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent rating. A 20 percent 
rating requires moderate incomplete paralysis of the sciatic 
nerve. A 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve. A 60 percent 
rating requires severe incomplete paralysis with marked 
muscular atrophy. An 80 percent rating requires complete 
paralysis. When there is complete paralysis, the foot dangles 
and drops, no active movement of the muscles below the knee 
is possible, and flexion of the knee is weakened or (very 
rarely) lost. 38 C.F.R. § 4.124(a), Diagnostic Code 8520. 

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration. When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree. See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Under Diagnostic Code 8210, a 10 percent rating is warranted 
when there is evidence of moderate incomplete paralysis of 
the tenth cranial nerve. The severity of impairment is 
dependent upon the extent of sensory and motor loss to organs 
of voice, respiration, pharynx, stomach and heart. In order 
to receive a rating of 30 percent under Diagnostic Code 8210, 
the evidence must show that manifestations of the 10th 
cranial nerve disability more closely approximate severe 
incomplete paralysis of the tenth cranial nerve. In order to 
receive a rating of 50 percent under Diagnostic Code 8210, 
the evidence must show that complete paralysis of the 10th 
cranial nerve.

The competent evidence of record includes October 2003 
private medical records which show that the veteran presented 
at the hospital with right facial numbness, right-sided 
ataxia and some dysarthia. The discharge diagnosis was right 
brain stem stroke.

A March 2005 VA examination report shows that the veteran 
denied persistent numbness although he reported a tendency to 
drag the right leg slightly when he walked and occasionally 
stumbling over his words. He denied headache, visual 
dysfunction, dysarthria, dysphagia, or imbalance. He claimed 
to be quite active physically and liked to engage in hobbies 
that used his hands. Aside from mild limitation from 
arthritis, he denied any physical problems with his upper 
extremities. On physical examination, the veteran was alert 
and oriented with intact speech and language function. 
Cranial nerves II through XII revealed symmetric, 3mm pupils 
that were briskly reactive to light and near reflex. Ocular 
motility and visual fields were full. There was mild right 
facial asymmetry. The veteran had good gag response, his 
tongue was midline and there was no weakness noted in the 
upper extremities. There was slight weakness in the hip 
flexors and reflexes were quite clearly exaggerated in the 
right lower extremity. Otherwise, the veteran's remaining 
reflexes were symmetrical. There was no sensory deficit 
noted. In his summary, the examiner noted that the veteran 
had recovered well from his stroke and did not appear to have 
any major physical limitation at the present time aside from 
complaints of intermittent heaviness and a tendency toward 
dragging of the right leg. The examiner noted that the 
veteran was able to engage in most physical activities, 
including driving a motor vehicle with automatic transmission 
without any major limitations.

A February 2006 VA examination report shows that the veteran 
reported occasionally drifting to the right side and feeling 
that his balance was not quite right. Otherwise he denied 
weakness or numbness. On physical examination, the veteran 
was alert and oriented with evidence of mild memory loss. 
Cranial nerves II through XII were deemed normal and no 
weakness was noted. Reflexes were physiologic. Sensory and 
cerebellar examination was normal. The veteran's gait was 
slow, but otherwise nonpathologic. In the impression and 
discussion, the examiner stated that the veteran did not have 
any significant residual deficits from his stroke. The 
examiner noted that the veteran seemed to have mild to 
moderate memory impairment which was most consistent with 
early Alzheimer 's disease.

A February 2008 VA examination report shows that the veteran 
reported that he leaned to the right and had trouble with 
words. He denied a history of falls or being unsteady on his 
feet. He denied using any assistive devices and he denied 
difficulty with eating and swallowing. On physical 
examination, the veteran listed to the right and had a slight 
shuffle in his gait, but his gait was steady and he did not 
use any assistive devices. His arm swing was symmetrical but 
his head was exaggerated in the forward position about 15 
degrees. Cranial nerves III through XII were intact. Muscle 
strength was full in both upper and lower extremities with no 
atrophy. Deep tendon reflexes were normal and there were no 
involuntary movements. He was unable to do tandem walk 
because of loss of balance. There was decreased sensation in 
the right lower extremity with monofilament, light touch. 
Bilateral upper and lower extremities had positive 
proprioception. The diagnosis was cerebrovascular accident 
with residual subjective complaints of stumbling while 
walking, no falls or assistive devices for ambulation, 
subjective complaints of aphasia, and mild to moderate 
functional limitations as described by the veteran.

After reviewing the veteran's claims folder in June 2008, the 
February 2008 VA examiner noted that the veteran did not have 
significant residual deficits from the stroke; however, he 
did have mild to moderate memory impairment (previously 
attributed to Alzheimer's disease), gait disturbance with 
listing to the right, a tendency to drag his right foot and 
some stumbling on his words.

Turning first to the residual impairment of the sciatic nerve 
rated under Diagnostic Code 8520, the competent evidence of 
record includes a March 2005 VA examination report which 
shows slight weakness in the hip flexors and clearly 
exaggerated reflexes in the right lower extremity with no 
sensory deficit. The February 2006 VA examination report 
shows that the veteran's gait was slow but he did not have 
any significant residual deficits from the stroke. A February 
2008 VA examination report shows that the veteran denied any 
falls or using an assistive device. The veteran had a slight 
shuffle in his gait but his gait was steady. Muscle strength 
in the lower extremities was full with no atrophy. There was 
decreased sensation in the lower right extremity. 

Thus, the Board finds that the veteran's stroke residuals are 
manifested by no more than moderately severe incomplete 
paralysis of the sciatic nerve of the sciatic nerve, 
especially since the veteran has no lower extremity muscle 
atrophy, no objective evidence of foot drop, and does not 
require the use of an assistive device for ambulation. A 60 
percent rating requires severe incomplete paralysis with 
marked muscular atrophy. Therefore, the Board finds that a 60 
percent disability rating is not warranted as the veteran's 
symptoms do not more closely approximate severe incomplete 
paralysis of the sciatic nerve.

Turning next to the veteran's aphasia disability rated under 
Diagnostic Code 8210, a 10 percent rating is warranted when 
there is evidence of moderate incomplete paralysis of the 
tenth cranial nerve. The severity of impairment is dependent 
upon the extent of sensory and motor loss to organs of voice, 
respiration, pharynx, stomach and heart. In order to receive 
a rating of 30 percent under Diagnostic Code 8210, the 
evidence must show that manifestations of the 10th cranial 
nerve disability more closely approximate severe incomplete 
paralysis of the tenth cranial nerve. 

In this case, the evidence of record includes a March 2005 VA 
examination report which shows that the veteran reported 
occasionally stumbling over his words. On physical 
examination, the veteran was alert and oriented with intact 
speech and language function. Cranial nerves II through XII 
revealed symmetric, 3mm pupils that were briskly reactive to 
light and near reflex. Ocular motility and visual fields were 
full. There was mild right facial asymmetry. The veteran had 
good gag response, his tongue was midline and there was no 
weakness noted in the upper extremities. A February 2006 VA 
examination report shows that the veteran was alert and 
oriented with evidence of mild memory loss which was 
attributed to early Alzheimer's disease. Cranial nerves II 
through XII were deemed normal and no weakness was noted. 
Sensory and cerebellar examination was normal. A February 
2008 VA examination report shows that the veteran reported 
trouble with words. He denied difficulty with eating and 
swallowing. On physical examination, the veteran's head was 
exaggerated in the forward position about 15 degrees. Cranial 
nerves III through XII were intact. The diagnosis was 
cerebrovascular accident with residual subjective complaints 
aphasia. After reviewing the veteran's claims folder in June 
2008, the examiner noted that the veteran did not have 
significant residual deficits from the stroke; however, he 
did have some stumbling on his words.

The medical evidence shows some facial asymmetry and 
subjective complaints of trouble with words. Nevertheless, 
the medical evidence also shows that the veteran's tenth 
cranial nerve is intact with normal speech and language 
function, good gag response, and normal sensory and 
cerebellar examination. Therefore, the Board finds that the 
veteran's symptoms do not more closely approximate the rating 
criteria for a 20 percent disability rating which require 
severe incomplete paralysis of the tenth cranial nerve. Thus, 
the Board finds that a 20 percent disability rating under 
Diagnostic Code 8520 is not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

An initial disability rating in excess of 40 percent for the 
service-connected residuals of a stroke, manifested by right 
leg weakness, is denied.

An initial disability rating in excess of 10 percent for the 
service-connected residuals of a stroke, manifested by 
aphasia, is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


